DETAILED ACTION
Response to Arguments
Applicant’s amendments and arguments, have overcome the rejections over the prior art due to incorporating allowable subject matter in the independent claims.  All rejections have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROY D. GROSS on 1/11/2022.
The application has been amended as follows: 
In Claim 1, line 3, before the first word “at”, the text  --cellulose;--  has been inserted.
In Claim 1, line 5, between the words “to” and “cellulose”, the word  --the--  has been inserted.
In Claim 12, line 4, between the words “antioxidant” and “in”, the word  --is--  has been inserted.
In Claim 12, line 6, between the words “agent” and “in”, the word  --is--  has been inserted.
In Claim 13, line 4, before the first word “one”, the text  --the composition comprises--  has been inserted.

In Claim 14, line 4, before the first word “one”, the text  --the composition comprises--  has been inserted.
In Claim 14, line 4, the word “is” has been deleted.
In Claim 14, line 6, the word “said” has been deleted and  the text  --the composition comprises--  inserted therefor.
In Claim 14, line 6, the word “is” has been deleted.
In Claim 21, line 2, before the first word “at”, the text  --cellulose;--  has been inserted.
In Claim 21, line 4, between the words “to” and “cellulose”, the word  --the--  has been inserted.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Miyauchi et al and Patron et al are the nearest prior art.  The prior art fails to disclose or fairly suggest an aromatized and/or flavored paper product as claimed in Claim 1, wherein the paper product presents pores having a diameter of about 1x10-3 m to about 2x10-3 m. Naturally porous cigarette paper contains pores ranging from 0.01 m to >50 m (as measured by Etzinger et al “The Pore Size Distribution of Naturally Porous Cigarette Paper and its Relation to Permeability and Diffusion Capacity”, which was provided in an Information Disclosure Statement submitted 2/27/2020).  Obtaining a paper presenting pore sizes as claimed would not have been obvious to one of ordinary skill in the art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748